
	

113 S2991 IS: Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of 2014
U.S. Senate
2014-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2991
		IN THE SENATE OF THE UNITED STATES
		
			December 9, 2014
			Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and Management Act to promote sustainable
			 conservation and management for the Nation’s fisheries and the communities
			 that rely on them, and for other purposes.
	
	
		1.Short title; table of contents(a)Short title
				This Act may be cited as the
		  Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of 2014.
			(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. References to the Magnuson-Stevens Fishery Conservation and Management Act.
					Sec. 3. Changes in findings, purposes, and policy.
					Sec. 4. Definitions.
					Sec. 5. Authorization of appropriations.
					TITLE I—Conservation and management
					Sec. 101. Regional fishery management councils.
					Sec. 102. Contents of fishery management plans.
					Sec. 103. Action by the Secretary.
					Sec. 104. Other requirements and authority.
					Sec. 105. Prohibited acts.
					Sec. 106. Penalties.
					Sec. 107. Enforcement.
					Sec. 108. Transition to sustainable fisheries.
					Sec. 109. North Pacific fisheries conservation.
					Sec. 110. Regional fishery conservation and management authorities.
					Sec. 111. Summer flounder management.
					Sec. 112. Study of allocations in mixed-use fisheries.
					TITLE II—Fishery information, research, and development
					Sec. 201. Integrated data collection program and electronic technologies.
					Sec. 202. Capital construction.
					Sec. 203. Fisheries research.
					Sec. 204. Improving science.
					Sec. 205. Focusing assets for improved fisheries outcomes.
					Sec. 206. Seafood marketing.
					TITLE III—Reauthorization of other fishery statutes
					Sec. 301. Anadromous Fish Conservation Act.
					Sec. 302. Interjurisdictional Fisheries Act of 1986.
					Sec. 303. Atlantic Coastal Fisheries Cooperative Management Act.
					Sec. 304. Atlantic Striped Bass Conservation Act.
					Sec. 305. Yukon River Salmon Act of 2000.
					Sec. 306. State authority for Dungeness crab fishery management.
					TITLE IV—International conservation and management
					Sec. 401. Secretarial representative for international fisheries.
					Sec. 402. Amendments to Pacific Salmon Treaty Act of 1985.
					Sec. 403. Reauthorization of Atlantic Tunas Convention Act of 1975.
					Sec. 404. Reauthorization of the South Pacific Tuna Act of 1988.
					Sec. 405. Amendments to the High Seas Driftnet Fishing Moratorium Protection Act.
					Sec. 406. Reauthorization of Northwest Atlantic Fisheries Convention Act of 1995.
					TITLE V—Miscellaneous
					Sec. 501. Technical amendments.
					Sec. 502. Pacific insular areas; marine conservation plans.
					Sec. 503. Repeal of Gulf of Mexico red snapper catch limits.
				2.References to the Magnuson-Stevens Fishery Conservation and Management ActExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1801 et seq.).3.Changes in findings, purposes, and policy(a)FindingsSection 2(a) (16 U.S.C. 1801(a)) is amended—(1)in paragraph (3) by striking at an ever-increasing rate over the past decade;(2)in paragraph (6), by inserting and marine ecosystems after essential fish habitats;(3)in paragraph (11), by striking have demonstrated and inserting are demonstrating;(4)by redesignating paragraphs (7) through (12) as paragraphs (10) through (15), respectively;(5)by inserting before paragraph (10), as redesignated, the following:(8)By establishing mechanisms, under authority of this Act, for specifying science-based annual catch
			 limits in fishery management plans at levels such that overfishing does
			 not occur in fisheries, including measures to ensure accountability, the
			 Nation’s fishery resources are now being
			 managed sustainably to prevent overfishing and respond quickly if
			 overfishing occurs.(9)It is of critical importance to the health of the Nation’s fishery resources and the coastal
			 communities that depend on them that the United States maintain its
			 progress in preventing overfishing and rebuilding overfished stocks.;(6)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7), respectively; and(7)by inserting after paragraph (3) the following:(4)Subsistence fishing is an integral part of life in many communities throughout the United States,
			 and the Nation’s marine and anadromous fish are important sources of
			 nutrition, sustenance, and the cultural heritage of those communities..(b)PurposesSection 2(b) (16 U.S.C. 1801(b)) is amended—(1)in paragraph (3), by striking and recreational and inserting , recreational, and subsistence;(2)in paragraph (5), by striking the State and inserting the States, tribal governments,; and(3)in paragraph (7), by striking the review of projects and inserting projects and activities.(c)PolicySection 2(c)(3) (16 U.S.C. 1801(c)(3)) is amended—(1)by inserting , tribes, after affected States; and(2)by inserting tribal, after State,.4.Definitions(a)In generalSection 3 (16 U.S.C. 1802) is amended—(1)by inserting after paragraph (8) the following:(8A)The terms depleted and depletion mean, with respect to a stock of fish in a fishery, that the stock is of a size that jeopardizes
			 the capacity of the fishery to produce the maximum sustainable yield on a
			 continuing basis.;(2)in paragraph (33)(C), by inserting or otherwise depleted after overfished;(3)in paragraph (36), by inserting , tribal, after State,;(4)by inserting after paragraph (43) the following:(43A)The term subsistence fishing means fishing in which the fish harvested are intended for customary and traditional uses,
			 including for direct personal or family consumption as food or clothing;
			 for the making or selling of handicraft articles out of nonedible
			 byproducts taken for personal or family consumption, for barter, or
			 sharing for personal or family consumption; and for customary exchange or
			 trade.  In
			 this paragraph, the term—(A)family means all persons related by blood, marriage, or adoption, or any person living within the
			 household on a permanent
			 basis; and(B)
									barter means the exchange of a fish or fish part—(i)for another fish or fish part; or(ii)for other food or for nonedible items other than money if the exchange is of a limited and
			 noncommercial nature.;(5)by inserting after paragraph (44) the following:(44A)The terms tribal and tribe mean an Indian tribe as defined in section 102 of the Federally Recognized Indian Tribe List
			 Act of 1994 (25 U.S.C. 479a).; and(6)by striking (33) The term waters of a foreign nation means and inserting (51) The term waters of a foreign nation mean.(b)RedesignationParagraphs (1) through (51) of section 3 (16 U.S.C. 1802), as amended by subsection (a) of this
			 section, are
			 redesignated as paragraphs (1) through (54), respectively.(c)Technical and conforming amendments(1)Title 10Section 7306b(b) of title 10, United States Code, is amended by striking defined in section 3(14) and inserting defined in section 3.(2)Whale Conservation and Protection Study ActSection 3 of the Whale Conservation and Protection Study Act   (16 U.S.C. 917a) is amended by
			 striking including the fishery conservation zone as defined in section 3(8) and inserting including the exclusive economic zone as defined in section 3.(3)Marine Mammal Protection Act of 1972Section 114(o) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1383a(o)) is amended—(A)in paragraph (1), by striking section 3(8) and inserting section 3; and(B)in paragraph (4), by striking section 3(27) and inserting section 3.(4)Lacey Act Amendments of 1981Section 8(b)(2) of the Lacey Act Amendments of 1981 (16 U.S.C. 3377(b)(2)) is amended—(A)by striking as defined in paragraph (14) of section 3 and inserting as defined in section 3; and(B)by striking as defined in paragraph (13) of such section 3 and inserting as defined in such section 3.(5)Atlantic Salmon Convention Act of 1982Section 302 of the Atlantic Salmon Convention Act of 1982 (16 U.S.C. 3601) is amended—(A)in paragraph (6), by striking in section 3(10) and inserting in section 3; and(B)in paragraph (8), by striking in section 3(19) and inserting in section 3.(6)Atlantic Striped Bass Conservation ActSection 3(6) of the Atlantic Striped Bass Conservation Act (16 U.S.C. 5152(6)) is amended by
			 striking in section 3(6) and inserting in section 3.(7)Compact of Free Association Act of 1985Section 104(f)(4)(B) of the Compact of Free Association Act of 1985   (48 U.S.C. 1904(f)(4)(B)) is
			 amended
			 by striking have the same meanings as provided in paragraphs (10) and (14), respectively, of section 3 and inserting have the same meanings as provided in section 3.5.Authorization of appropriations(a)In generalSection 4 (16 U.S.C. 1803) is amended to read as follows:4.Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the provisions of this Act—(1)$532,909,000 for fiscal year 2015;(2)$541,167,000 for fiscal year 2016;(3)$549,590,000 for fiscal year 2017;(4)$558,182,000 for fiscal year 2018;(5)$566,946,000 for fiscal year 2019;(6)$575,885,000 for fiscal year 2020; and(7)$584,810,202 for fiscal year 2021..(b)Conforming amendmentThe table of contents is amended by inserting after the item relating to
			 section 3 the following:Sec. 4. Authorization of appropriations..IConservation and management101.Regional fishery management councils(a)Voting membersSection 302(b)(2) (16 U.S.C. 1852(b)(2)) is amended—(1)in subparagraph (A), by striking or the commercial or recreational harvest and inserting or the commercial, recreational, or subsistence fishing harvest;(2)in subparagraph (B), by striking in the commercial and recreational fisheries and inserting in the commercial, recreational, and subsistence fisheries;(3)in subparagraph (C), by striking commercial and recreational fishing interests and inserting commercial, recreational, and subsistence fishing interests; and(4)in subparagraph (D)—(A)in clause (i)—(i)by striking Fisheries and inserting Fishery; and(ii)by inserting or the South Atlantic Fishery Management Council after Council; and(B)by striking clause (iv).(b)Addition of
			 Rhode Island to the Mid-Atlantic Fishery Management CouncilSection 302(a)(1)(B) (16 U.S.C. 1852(a)(1)(B)) is amended—(1)by inserting
			 Rhode Island, after States of;
					(2)by inserting
			 Rhode Island, after except North
			 Carolina,;
					(3)by striking
			 21 and inserting 23; and
					(4)by striking
			 13 and inserting 14.
					(c)Committees and advisory panelsSection 302(g)(1)(B) (16 U.S.C. 1852(g)(1)(B)) is amended to read as follows:(B)Each scientific and statistical committee shall—(i)provide its Council ongoing scientific advice for fishery management decisions, including
			 recommendations for acceptable biological catch, preventing overfishing,
			 maximum sustainable yield, achieving rebuilding targets, and reports on
			 stock status and
			 health, bycatch, habitat status, social and economic impacts of management
			 measures, and sustainability of fishing practices; and(ii)carry out the requirements of this subparagraph in a transparent manner, allowing for public
			 involvement in the process..(d)FunctionsSection 302(h) (16 U.S.C. 1852(h)) is amended—(1)in paragraph (7)(C), by striking ; and and inserting a semicolon;(2)by redesignating paragraph (8) as paragraph (9); and(3)by inserting after paragraph (7) the following:(8)have the authority to use alternative fishery management measures in a recreational fishery (or the
			 recreational component of a mixed-use fishery), including extraction
			 rates, fishing mortality, and harvest control rules, to the extent they
			 are in accordance with the requirements of this Act; and.(e)Webcasts of council meetingsSection 302(i)(2) (16 U.S.C. 1852(i)(2)) is amended by adding at the end the following:(G)Unless closed in accordance with paragraph (3), each Council shall, where practicable, make
			 available on the Internet website of the Council a video or audio webcast
			 of each meeting of the Council and each meeting of the scientific and
			 statistical committee of the Council not later than 30 days after the date
			 of the conclusion of such meeting..(f)Regional Fishery Management Councils; procedural mattersSection 302(i) (16 U.S.C. 1852(i)) is amended—(1)in paragraph (4), by striking or State authorities and inserting , State, or tribal authorities; and(2)in paragraph (6), by striking Federal agency or from a and inserting Federal agency, tribal government, or.(g)Council training program; training courseSection 302(k)(1) (16 U.S.C. 1852(k)(1)) is amended—(1)by striking Within 6 months after the date of enactment of the Magnuson-Stevens Fishery Conservation and
			 Management Reauthorization Act of 2006, the and inserting The;(2)in subparagraph (H), by striking ; and and inserting a semicolon;(3)in subparagraph (I), by striking the period at the end and inserting ; and; and(4)by adding at the end the following:(J)ecosystem-based fishery management..102.Contents of fishery management plans(a)Required provisionsSection 303 (16 U.S.C. 1853) is amended—(1)in subsection (a)—(A)in paragraph (5), by inserting , and subsistence after charter;(B)in paragraph (13), by striking and charter fishing sectors each place it appears and inserting charter, and subsistence fishing components;(C)in paragraph (14)—(i)by striking each sector and inserting each component in the fishery; and(ii)by striking and charter fishing sectors in the fishery and; and inserting charter, and subsistence fishing components in the fishery; and; and(D)in paragraph (15), by striking establish a mechanism and inserting subject to subsection (d), establish a mechanism; and(2)by adding at the end the following:(d)Limitations(1)In generalThe requirements under subsection (a)(15) shall not—(A)apply to a species in a fishery that has a mean life cycle of 18 months or less, or to a species in
			 a fishery with respect to which all spawning and recruitment occurs beyond
			 State waters and the exclusive economic zone, unless the Secretary has
			 determined the fishery is subject to overfishing of that species; and(B)limit or otherwise affect the requirements of section 301(a)(1) or 304(e) of this Act.(2)ConstructionNothing in this subsection shall be construed to affect any effective date regarding the
			 requirements
			 under subsection (a)(15) otherwise provided for under an international
			 agreement in which the United States participates..(b)Technical and conforming amendments(1)Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of 2006Section 104 of the Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of 2006
			   (16 U.S.C. 1853 note) is amended by striking subsection (b) and
			 inserting the following:(b)[Reserved]..(2)Bycatch reduction incentivesSection 313(g)(2) (16 U.S.C. 1862(g)(2)) is amended by striking Notwithstanding section 303(d) and inserting Notwithstanding section 303A.(3)Gulf of Mexico red snapper researchSection 407(b) (16 U.S.C. 1883(b)) is amended by inserting as in effect on December 21, 2000, after In addition to the restrictions under section 303(d)(1)(A).(4)Loans and guarantees; eligible purposes of obligationsSection 53706(a)(7)(A) of title 46, United States Code, is amended by striking section 303(d)(4) and inserting section 303A.103.Action by the Secretary(a)Updated agency proceduresNot later than 90 days after the date of enactment of this Act, the Secretary of Commerce shall
			 issue a notice of proposed rulemaking to revise and update agency
			 procedures under the mandate of section 304(i) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1854(i)), as added by
			 section 107 of the Magnuson-Stevens Fishery Conservation and Management
			 Reauthorization Act of 2006 (120 Stat. 3594).(b)Establishment of feesSection 304(d) (16 U.S.C. 1854(d)) is amended—(1)in paragraph (2)(A)—(A)by striking actual costs directly related to and inserting net incremental costs attributable to;(B)in clause (i), by striking ; and and inserting a semicolon;(C)in clause (ii), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(iii)management program that allocates a percentage of the total allowable catch to individuals who have
			 formed a sector (for purposes of this subparagraph, as defined in section
			 648.2 of title 50, Code
			 of Federal Regulations).; and(2)by adding at the end the following:(3)The Secretary
				may not collect any fee under this section or section 313(a)
			 before preparing
				an analysis that identifies the costs that will be recovered by the
			 fee and the
				costs that will not be recovered by the fee. The analysis shall be
			 included in
				the applicable fishery management
				plan.
							.(c)Rebuilding overfished and depleted fisheriesSection 304(e) (16 U.S.C. 1854(e)) is amended—(1)by amending the heading to read as follows: (e) Rebuilding overfished and otherwise depleted fisheries.—;(2)by amending paragraph (1) to read as follows:(1)The Secretary shall report annually to the Congress and the Councils on the status of fisheries
			 within each Council's geographical area of authority and identify those
			 fisheries that are overfished or otherwise depleted, or are approaching a
			 condition of being overfished or otherwise depleted. For those fisheries
			 managed under a fishery management plan or international agreement, the
			 status shall be determined using the criteria for overfishing (or
			 depletion, where applicable) specified in the plan or agreement. A fishery
			 shall be classified as approaching a condition of
			 being overfished or otherwise depleted if, based on trends in fishing
			 effort, fishery resource size, and other appropriate factors, the
			 Secretary estimates that the fishery will become overfished or otherwise
			 depleted within 2 years.;(3)in paragraph (2), by inserting or otherwise depleted after overfished;(4)in paragraph (3)(B), by inserting or otherwise depleted after overfished;(5)by amending paragraph (4)(A) to read as follows:(A)specify a time period for rebuilding the fishery that—(i)shall be as short as possible, taking into account the status and biology of any overfished stocks
			 of fish, the needs of fishing communities, recommendations by
			 international organizations
			 in which the United States participates, and the interaction of the
			 overfished stock of fish within the marine ecosystem; and(ii)except where management measures under an international agreement with the United States
			 participates dictate otherwise, shall not exceed—(I)10 years, except in cases where the biology of the stock of fish or other environmental conditions
			 dictate otherwise; or(II)the sum of the time in which the affected stock of fish is expected to rebuild to its maximum
			 sustainable yield biomass level in the absence of any fishing mortality,
			 and the mean generation of time of the affected stock of fish, if those
			 time values are the best scientific information available;; and(6)in paragraph (5), by striking that a fishery is overfished and inserting that a fishery is overfished or otherwise depleted.(d)International overfishingSection 304 (16 U.S.C. 1854) is amended—(1)by striking (i) International overfishing.— and inserting (j) International overfishing.—; and(2)in subsection (j)(1), as redesignated by paragraph (1) of this subsection, by inserting shall after State,.(e)Annual report on special fundsSection 304 (16 U.S.C. 1854), as amended by subsection (d) of this section, is further amended by
			 adding at the end the following:(k)Annual report on special funds(1)Annual reportNot later than 30 days after the last day of each fiscal year, the Secretary shall submit to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and  the Committee on Natural Resources of
			 the House of Representatives a report for that fiscal year on—(A)the Western Pacific Sustainable Fisheries Fund established under section 204(e)(7);(B)the Limited Access System Administration Fund established under section 305(h)(5)(B);(C)the North Pacific Fishery Observer Fund established under section 313(d); and(D)the Fisheries Conservation and Management Fund established under section 208(a) of the
			 Magnuson-Stevens Fishery Conservation and Management Reauthorization Act
			 of 2006 (16 U.S.C. 1891b(a)).(2)Required informationThe annual report required under paragraph (1) shall include a detailed accounting of—(A)all moneys in each fund at the start of the fiscal year;(B)all moneys deposited in each fund during the fiscal year;(C)all moneys paid out of each fund during the fiscal year; and(D)all projects, programs, and activities funded by each fund during the fiscal year..104.Other requirements and authority(a)Fish habitatSection 305(b) (16 U.S.C. 1855(b)) is amended—(1)in paragraph (3), by inserting or tribal government after or State agency each place it appears; and(2)in paragraph (4)—(A)by striking from a Council or Federal or State agency and inserting from a Council, Federal or State agency, or tribal government; and(B)by inserting or tribal government after by any State or Federal agency.(b)Judicial reviewSection 305(f)(2) (16 U.S.C. 1855(f)(2)) is amended by striking including, actions that establish the date of closure of a fishery to
			 commercial
			 or recreational fishing and inserting including but not limited to actions that establish the date of closure of a fishery to commercial,
			 recreational, or
			 subsistence fishing.(c)Consumer information regarding sustainably caught fishSection 305 (16 U.S.C. 1855) is amended by adding at the end the following:(l)Sustainability standard(1)In generalFor the purpose of this Act, fish is sustainability caught if—(A)the fish is harvested in accordance with—(i)a fishery management plan prepared and approved under this Act; or(ii)equivalent conservation and management measures of a State or tribe, or under an international
			 agreement to which the United States is a party, as
			 determined by the Secretary;(B)the fishery from which the fish is harvested is not overfished or otherwise depleted; and(C)overfishing or other depletion is not occurring in the fishery from which the fish is
			 harvested.(2)Rebuilding fisheriesA fishery that is subject to a rebuilding plan under this Act, or equivalent conservation and
			 management measures as determined by the Secretary, meets the criteria
			 specified in subparagraphs (B) and (C) of paragraph (1) if the Secretary
			 determines
			 that the plan is effectively rebuilding the fishery..105.Prohibited actsSection 307(1) (16 U.S.C. 1857(1)) is amended—(1)in subparagraph (Q), by striking ; or and inserting a semicolon;(2)by redesignating subparagraph (R) as subparagraph (S); and(3)by inserting after subparagraph (Q) the following:(R)to knowingly and willfully make or submit any incomplete, invalid, or false record, account, or
			 label for, or any false
			 identification of, any fish or fish product (including false
			 identification of the species, harvesting vessel or nation, or the date or
			 location where harvested) that has been or is intended to be imported,
			 exported, transported, sold, offered for sale, purchased, or received in
			 interstate or foreign commerce, except where such making or submission is
			 prohibited under subparagraph (I); or.106.Penalties(a)Civil penalties and permit sanctionsSection 308 (16 U.S.C. 1858) is amended—(1)in subsection (a), by striking $100,000 and inserting $180,000; and(2)in subsection (f), by inserting or investigation of a violation of this Act after under this section.(b)Criminal penaltiesSection 309(b) (16 U.S.C. 1859(b)) is amended—(1)by striking $100,000 and inserting $180,000; and(2)by striking $200,000 each place it appears and inserting $360,000.107.Enforcement(a)Jurisdiction of the courts(1)In generalSection 311(d) (16 U.S.C. 1861(d)) is
			 amended to read as
			 follows:(d)Jurisdiction of the courts(1)In generalThe district courts of the United States shall have exclusive jurisdiction over any case or
			 controversy arising under the provisions of this Act.	Any such court may,
			 at any time—(A)enter restraining orders or prohibitions;(B)issue warrants, process in rem, or other process;(C)prescribe and accept satisfactory bonds or other security; and(D)take such other actions as are in the interest of justice.(2)Hawaii and Pacific insular areasIn the case of Hawaii or any possession of the United States in the Pacific Ocean, the appropriate
			 court is the United States District Court for the District of Hawaii,
			 except that—(A)in the case of Guam and Wake Island, the appropriate court is the United States District Court for
			 the District of Guam; and(B)in the case of the Northern Mariana Islands, the appropriate court is the United States District
			 Court for the District of the Northern Mariana Islands..(2)ConstructionNothing in this section, or the amendments made by paragraph (1), shall be construed to affect any
			 case or controversy commenced,      or any case or controversy pending
			 before a district court of the United States, prior to the date of
			 enactment of this Act.(b)Payment of storage, care, and other costsSection 311(e) (16 U.S.C. 1861(e)) is
			 amended—(1)in paragraph (1)—(A)by striking “Notwithstanding any other provision of law” and inserting In general.—Except as otherwise required under section 204(e)(8);(B)in subparagraph (E), by striking ; and and inserting a semicolon;(C)in subparagraph (F), by striking the period at the end and inserting ; and; and(D)by adding after subparagraph (F), the following:(G)the costs of stock assessments, surveys, and data collection in fisheries managed under this Act.;(2)by redesignating paragraph (2) as paragraph (3);(3)in paragraph (3), as redesignated, by striking Any person and inserting Liability for costs incurred.—Any person; and(4)by inserting after paragraph (1) the following:(2)Fisheries Enforcement FundThere is established in the Treasury a non-interest bearing fund to be known as the Fisheries
			 Enforcement Fund, into which shall be deposited all sums received as
			 described in paragraph (1), which shall remain available to the Secretary
			 until expended as authorized in paragraph (1), without
			 appropriation or fiscal year limitation..(c)Administrative adjudicationSection 311 (16 U.S.C. 1861) is amended—(1)by redesignating subsections (d) through (j) as subsections (e) through (k), respectively; and(2)by inserting after subsection (c) the following:(d)Administrative adjudication(1)In generalNotwithstanding section 559 of title 5, United States Code, with respect to any marine resource
			 conservation law or regulation administered by the Secretary acting
			 through the National Oceanic and Atmospheric Administration, all
			 adjudicatory functions that are required by chapter 5 of title 5, United
			 States
			 Code to be performed by an administrative law judge may be performed by
			 another Federal agency on a reimbursable basis.(2)DetailsIf another Federal agency performing adjudicatory functions under paragraph (1) requires the detail
			 of an administrative law judge to perform any of these functions, such
			 Federal agency may
			 request temporary or occasional assistance from the Office of Personnel
			 Management under section 3344 of title 5,
			 United States Code..(d)RepealsSections 110 and 111 of title I of Division B of the Consolidated and Further Continuing
			 Appropriations Act, 2012 (Public Law 112–55; 16 U.S.C. 1861 note),
			 are
			 repealed.(e)Annual report on special fundsSection 304(k)(1), as added by section 103(e) of this Act, is amended—(1)in subparagraph (C), by striking ; and and inserting a semicolon;(2)in subparagraph (D), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(E)the Fisheries Enforcement Fund established under section 311(e)(2)..(f)Conforming amendments(1)Civil forfeituresSection 310 (16 U.S.C. 1860) is amended—(A)in subsection (b), by striking section 311(d) and inserting section 311(e); and(B)in subsection (d), by striking section 311(d)  each place it appears and inserting subsection 311(e).(2)Enforcement; North Atlantic salmon fishingSection 308 of the Atlantic Salmon Convention Act of 1982 (16 U.S.C. 3607) is amended by striking and (d) each place it appears and inserting and (e).108.Transition to sustainable fisheries(a)Authorization of appropriationsSection 312(a)(4) (16 U.S.C. 1861a(a)(4)) is amended—(1)by inserting to carry out this subsection after necessary; and(2)by striking 2007 through 2013 and inserting 2015 through 2021.(b)Fisheries disaster reliefSection 312(a) (16 U.S.C. 1861a(a)) is amended—(1)in paragraph (1), by inserting , a tribe, after affected State;(2)by redesignating paragraphs (2) through (4) as
			 paragraphs (3) through (5), respectively;(3)by inserting after paragraph (1) the
			 following:(2)The Secretary shall make a decision regarding a request  under paragraph (1) not
			 later than
			 90 days after the date the Secretary receives a complete estimate of the
			 economic
			 impact of the fishery
			 resource disaster from the affected State, tribal government, or fishing
			 community.; and(4)in paragraph (3), as redesignated—(A)by inserting tribe, or after by the affected State,;(B)by inserting , tribe, after with the affected State; and(C)by striking to assist a fishing community and inserting to assist a State, tribe, or fishing community.109.North Pacific fisheries conservation(a)Electronic technologiesSection 313 (16 U.S.C. 1862) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking jurisdiction except a salmon fishery which and inserting jurisdiction, except a salmon fishery, that;(B)in paragraph (1), by striking that observers be stationed and inserting electronic technologies or observers; and(C)by amending paragraph (2) to read as follows:(2)establishes a system of fees to pay for the cost of implementing the plan and any integrated data
			 collection program, including
			 electronic technology requirements, established by the Council.; and(2)in subsection (b)—(A)in paragraph (1)(A), by inserting placing electronic technologies or before stationing observers on;(B)in paragraph (2)(E), by inserting actual electronic technology costs or before actual observer costs; and(C)by adding at the end the following:(3)Any system of fees established under this section may vary by fishery, management area, electronic
			 technology, or observer coverage level..(b)Arctic community development quotaSection 313 (16 U.S.C. 1862) is amended by adding at the end the following:(k)Arctic community development quotaIf the North Pacific Fishery Management Council issues a fishery management plan for the exclusive
			 economic zone in the Arctic Ocean, or an amendment to its current Fishery
			 Management Plan for Fish Resources of the Arctic Management Area, that
			 makes available to commercial fishing and establishes a sustainable
			 harvest level for any part of such zone, the North Pacific Fishery
			 Management Council shall set aside not less than 10 percent of the total
			 allowable catch therein as a community development quota for coastal
			 villages north and east of the Bering Strait..(c)North Pacific bycatch reportSection 313 (16 U.S.C. 1862), as amended by subsection (b), is further amended by adding after
			 subsection (k) the following:(l)North Pacific bycatch reportNot later than 1 year after the date of enactment of the Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of 2014, the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of
			 the Senate and the Committee on Natural Resources of the House of
			 Representatives which examines agency actions since 2007 to reduce bycatch
			 in fisheries of the North Pacific managed under this Act, including a
			 review of regulatory actions that create incentives for individual vessels
			 to avoid bycatch..110.Regional fishery conservation and management authorities(a)In generalTitle III (16 U.S.C. 1851 et seq.) is amended—(1)in section 313 (16 U.S.C. 1862), by amending the section heading to read as follows:313.North Pacific fishery conservation and management; and(2)by inserting after section 313 the following:313A.Gulf of Mexico fisheries conservation and managementAt least  once every 5 years, the Gulf of Mexico Fishery Management Council shall review, in
			 accordance with the provisions of
			 this Act, any allocation of
			 fishing privileges among the commercial, recreational, and charter
			 components of a fishery managed under a fishery management plan prepared
			 by the Gulf Council, except that the Gulf Council may delay action for not
			 more than
			 3 additional 1-year periods if necessary.313B.South Atlantic Fisheries conservation and managementAt least  once every 5 years, the South Atlantic Fishery Management Council shall review, in
			 accordance with the
			 provisions of this Act, any allocation
			 of fishing privileges among the commercial, recreational, and charter
			 components of a fishery managed under a fishery management plan prepared
			 by the South Atlantic Council, except that the South Atlantic Council may
			 delay action for not more than
			 3 additional 1-year periods if necessary..(b)Conforming amendmentsThe table of contents is amended—(1)by amending the item relating to section 313 to read as follows:313. North Pacific fishery conservation and management.; and(2)by inserting after the item relating to section 313, the following:313A. Gulf of Mexico fisheries conservation and management.313B. South Atlantic fisheries conservation and management..111.Summer flounder management(a)In generalNot later than 1 year after the date of the enactment of this Act, the Mid-Atlantic Fishery
			 Management Council shall submit to the Secretary of Commerce, and the
			 Secretary of Commerce may approve, a modified fishery management plan or
			 plan amendment for the commercial and recreational management of summer
			 flounder (Paralichthys dentatus) under the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1801 et seq.).  The modified
			 fishery management plan or plan amendment shall—(1)be based on the best scientific information available;(2)reflect changes in the distribution, abundance, and location of summer flounder in establishing
			 distribution of the commercial and recreational catch quotas;(3)consider regional, coast-wide, or other management measures for summer flounder that comply with
			 the National Standards under section 301(a) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1851(a)); and(4)prohibit the allocation of commercial or recreational catch quotas for summer flounder on a
			 State-by-State basis using historical landings data that does not reflect
			 the status of the summer flounder stock, based on the most recent
			 scientific information.(b)Consultation with the CommissionIn preparing the modified fishery management plan or plan amendment as described in subsection (a),
			 the Council shall consult with the Atlantic States Marine Fisheries
			 Commission to ensure consistent management throughout the range of the
			 fishery.(c)Failure To Submit PlanIf the Council fails to submit a modified fishery management plan or plan amendment as described in
			 subsection (a) that may be approved by the Secretary, the Secretary shall
			 prepare and approve such a modified plan or plan amendment.(d)ReportNot later than 1 year after the date of the approval of a modified fishery management plan or plan
			 amendment as described in subsection (a), the Comptroller General of the
			 United States shall submit to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Natural Resources of the
			 House of Representatives a report on the implementation of the modified
			 plan or plan amendment that includes an assessment of whether the
			 implementation complies with the national standards for fishery
			 conservation and management under section 301(a) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C.
			 1851(a)).112.Study of allocations in mixed-use fisheries(a)StudyNot later than 60 days after the date of enactment of this Act, the Secretary of Commerce shall
			 enter into a contract
			 with the National Academy of Sciences to conduct a study—(1)to provide guidance on criteria that could be used for allocating fishing privileges, including
			 consideration of the conservation and socioeconomic
			 benefits of the commercial, recreational, and charter components of a
			 fishery, to a Regional
			 Fishery Management Council established under section 302 of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852)
			 in the preparation of a fishery
			 management plan
			 under that Act; and(2)to identify sources of information that could reasonably support the use of such criteria in
			 allocation decisions.(b)ReportNot later than 1 year after the date the contract is entered into under subsection (a), the
			 National
			 Academy of Sciences
			 shall submit to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Natural Resources of the House of Representatives a report on
			 the study conducted under subsection (a).IIFishery information, research, and development201.Integrated data collection program and electronic technologies(a)Sense of CongressIt is the sense of Congress that the use of electronic technologies such as digital video cameras
			 and monitors, digital recording systems, and other forms of electronic
			 technology as a complement to, and in some cases a replacement for,
			 observers can maintain, increase, or improve the amount and accuracy of
			 observer and fishery dependent information collected from fisheries while
			 reducing the need for observers and the financial costs and logistical
			 difficulties associated with such observers and paper reporting
			 requirements.(b)Integrated data collection program assessments(1)In generalNot later than 2 years after the date of enactment of this Act, the Regional Fishery Management
			 Councils, in consultation with the Secretary of Commerce, shall assess the
			 fishery dependent data needs of the fisheries in the regions and, if
			 necessary to meet those needs, develop recommendations for an integrated
			 data collection program, including appropriate electronic technologies, to
			 gather and analyze data required for fisheries management.(2)Elements of assessmentsEach assessment required by this subsection shall—(A)identify the fisheries with respect to which the incorporation of electronic technology, as a
			 complement to or replacement for observers, and electronic reporting can
			 decrease costs, improve efficiencies and data accuracy, or ease the
			 logistic constraints posed by observers in the fisheries while continuing
			 to meet the standards and requirements of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1801 et seq.);(B)specify for each fishery identified which type or types of electronic technology can achieve such
			 cost and efficiency improvements; and(C)outline the system, or systems, of fees required in subsection (c)(3) to support the integrated
			 data
			 collection program.(c)Regional integrated data collection program adoption plans(1)In generalNot later than 1 year after receiving the results of the assessments required under subsection (b),
			 the Secretary of Commerce, in consultation with the relevant Regional
			 Fishery Management Council,  shall review the relevant assessment for
			 compliance with provisions of this section and shall develop a plan to
			 adopt and implement, with any changes needed based on the compliance
			 review, an integrated data collection program, including the use of
			 electronic technologies, in each of the fisheries identified in the
			 assessment.(2)Elements of plansEach plan developed under this subsection—(A)shall have fishery dependent data collection as its principal purpose;(B)shall include electronic technologies consistent with the assessment required by subsection (b)
			 and the review required by paragraph (1);(C)shall include an estimate of anticipated improvements in cost effectiveness, accuracy of
			 information, and management efficiency for each fishery in the plan;(D)shall include an explanation of why the most cost-effective approach is not being used, if
			 applicable;(E)shall prioritize fishery management plans in each region, to guide development, adoption, and
			 implementation of integrated data collection amendments to such plans;(F)shall set forth an implementation schedule, consistent with the implementation deadline specified
			 in subsection (d), for the development, review, adoption, and
			 implementation of integrated data collection program amendments to fishery
			 management plans; and(G)may be reviewed or amended annually to address changing circumstances or improvements in
			 technology.(3)Integrated data collection program feesThe Secretary of Commerce shall establish a system, or systems, of fees, which may vary by fishery,
			 management area, or observer coverage level, to pay for the cost of
			 implementing each relevant integrated data collection program implemented
			 under this subsection.(4)Council actionNot later than 4 years after the date of enactment of this Act, each Regional Fishery Management
			 Council shall amend its fishery management plans as necessary to comply
			 with this subsection.(d)Deadline for implementationNot later than 5 years after the date of enactment of this Act, the Regional Fishery Management
			 Councils and the Secretary of Commerce shall complete implementation of
			 the plans developed under subsection (c), subject to available
			 appropriations.(e)ReviewsThe relevant Regional Fishery Management Council shall determine a time period for regular review
			 of the integrated data collection program.202.Capital construction(a)Definitions; eligible and qualified fishery facilitiesSection 53501 of title 46, United States Code, is amended—(1)by striking (7) United states foreign trade.— and inserting (11) United States foreign trade.—;(2)by striking (8) Vessel.— and inserting (12) Vessel.—;(3)by redesignating paragraphs (5), (6), and (7) as paragraphs (8), (9), and (10), respectively;(4)by redesignating paragraphs (2), (3), and (4) as paragraphs (4), (5), and (6), respectively;(5)by redesignating paragraph (1) as paragraph (2);(6)by inserting before paragraph (2), as redesignated, the following:(1)Agreement fishery facilityThe term agreement fishery facility means an eligible fishery facility or a qualified fishery facility that is subject to an agreement
			 under this chapter.;(7)by inserting after paragraph (2), as redesignated, the following:(3)Eligible fishery facility(A)In generalSubject to subparagraph (B), the term “eligible fishery facility” means—(i)for operations on land—(I)a structure or an appurtenance thereto designed for unloading and receiving from a vessel,
			 processing,
			 holding pending processing, distribution after processing, or holding
			 pending distribution, of fish from a fishery;(II)the land necessary for the structure or appurtenance described in subclause (I); and(III)equipment that is for use with the structure or appurtenance that is necessary to perform a
			 function described in subclause (I);(ii)for operations not on land, a vessel built in the United States and used for, equipped to be used
			 for, or of a type normally used for, processing fish; or(iii)for aquaculture, including operations on land or elsewhere—(I)a structure or an appurtenance thereto designed for aquaculture;(II)the land necessary for the structure or appurtenance;(III)equipment that is for use with the structure or appurtenance and that is necessary to perform a
			 function described in subclause (I); and(IV)a vessel built in the United States and used for, equipped to be used for, or of a type normally
			 used for, aquaculture.(B)Ownership requirementUnder subparagraph (A), the structure, appurtenance, land, equipment, or vessel shall be owned by—(i)an individual who is a citizen of the United States; or(ii)an entity that is—(I)a citizen of the United States under section 50501 of this title; and(II)at least 75 percent owned by citizens of the United States, as determined under section 50501 of
			 this title.; and(8)by inserting after paragraph (6), as redesignated, the following:(7)Qualified fishery facility(A)In generalSubject to subparagraph (B), the term qualified fishery facility means—(i)for operations on land—(I)a structure or an appurtenance thereto designed for unloading and receiving from a vessel,
			 processing,
			 holding pending processing, distribution after processing, or holding
			 pending distribution, of fish from a fishery;(II)the land necessary for the structure or appurtenance; and(III)equipment that is for use with the structure or appurtenance and necessary to perform a function
			 described in subclause (I);(ii)for operations not on land, a vessel built in the United States and used for, equipped to be used
			 for, or of a type normally used for, processing fish; or(iii)for aquaculture, including operations on land or elsewhere—(I)a structure or an appurtenance thereto designed for aquaculture;(II)the land necessary for the structure or appurtenance;(III)equipment that is for use with the structure or appurtenance and necessary for performing a
			 function described in subclause (I); and(IV)a vessel built in the United States.(B)Ownership requirementUnder subparagraph (A), the structure, appurtenance, land, equipment, or vessel shall be owned by—(i)an individual who is a citizen of the United States; or(ii)an entity that is—(I)a citizen of the United States under section 50501 of this title; and(II)at least 75 percent owned by citizens of the United States, as determined under section 50501 of
			 this title..(b)Eligible fishery facilities(1)Definition of SecretarySection 53501(9)(A) of title 46, United States Code, as redesignated by subsection (a) of this
			 section, is amended to read as follows:(A)the Secretary of Commerce with respect to—(i)an eligible vessel or a qualified vessel operated or to be operated in the fisheries of the United
			 States; or(ii)an eligible fishery facility or a qualified fishery facility; and.(2)Establishing a capital construction fundSection 53503 of title 46, United States Code, is amended—(A)in subsection (a)—(i)by inserting or eligible fishery facility after eligible vessel; and(ii)by inserting or fishery facility after the vessel; and(B)in subsection (b)—(i)by striking The purpose of the agreement shall be and inserting The purpose of the agreement shall be—;(ii)by designating the text that follows after The purpose of the agreement shall be— as paragraph (1) and indenting accordingly;(iii)in paragraph (1), as designated, by striking United States. and inserting United States; or; and(iv)by adding after paragraph (1), as designated, the following:(2)to provide for the acquisition, construction, or reconstruction of a fishery facility owned by—(A)an individual who is a citizen of the United States; or(B)an entity that is—(i)a citizen of the United States under section 50501; and(ii)at least 75 percent owned by citizens of the United States, as determined under
			 section 50501.. (c)Agreement fishery facilities(1)Deposits and withdrawalsSection 53504(b) of title 46, United States Code, is amended by inserting or an agreement fishery facility after agreement vessel.(2)Ceiling on depositsSection 53505 of title 46, United States Code, is amended—(A)in subsection (a)—(i)in paragraphs (1) and (2) of subsection (a), by inserting or agreement fishery facilities after agreement vessels; and(ii)in paragraph (3) by inserting or agreement fishery facility after agreement vessel
					each place it appears; and(B)in subsection (b)—(i)by inserting or agreement fishery facility after an agreement vessel; and(ii)by inserting or fishery facility after the vessel.(d)Qualified fishery facilities(1)Qualified withdrawalsSection 53509(a) of title 46, United States Code, is amended—(A)in paragraph (1), by striking qualified vessel; or and inserting qualified vessel, or the acquisition, construction, or reconstruction of a qualified fishery
			 facility; or; and(B)in paragraph (2), by striking qualified vessel.  and inserting qualified vessel, or the acquisition, construction, or reconstruction, of a qualified fishery
			 facility..(2)Tax treatment of qualified withdrawals and basis of propertySection 53510 of title 46, United States Code, is amended—(A)in subsections (b) and (c), by striking or container
					each place it appears and inserting container, or fishery facility; and(B)in subsection (d), by striking and containers and inserting containers, and fishery facilities.(3)Tax treatment of nonqualified withdrawalsSection 53511(e)(4) of title 46, United States Code, is amended by inserting or fishery facility after vessel.
					(e)Technical amendmentSection 53501 of title 46, United States Code, as amended by subsection (a) of this section, is
			 further amended in paragraph (8)(A)(iii), by striking trade trade and inserting trade.203.Fisheries research(a)Stock assessment planSection 404 (16 U.S.C. 1881c) is amended by adding at the end the
			 following:
					
						(e)Stock assessment
				plan
							(1)In
				generalThe Secretary, in consultation with the Councils, shall
				develop and publish in the Federal Register, on the same schedule
			 as required
				for the strategic plan required under subsection (b), a
			 plan to
				conduct stock assessments for all stocks of fish for which a
			 fishery management
				plan is in effect under this Act.
							(2)ContentsThe
				plan shall—
								(A)for each stock of fish for which a stock
				assessment has previously been conducted—
									(i)establish a
				schedule for updating the stock assessment that is reasonable given
			 the biology
				and characteristics of the stock; and
									(ii)subject to the availability of
				appropriations, require completion of a new stock assessment, or an
			 update of
				the most recent stock assessment—
										(I)at least once every 5 years, except a Council may delay action for not more than 3 additional
			 1-year periods;
				or
										(II)within such other
				time period specified and justified by the Secretary in the plan;
										(B)for each economically important stock of
				fish for which a stock assessment has not previously been
			 conducted—
									(i)establish a
				schedule for conducting an initial stock assessment that is
			 reasonable given
				the biology and characteristics of the stock; and
									(ii)subject to the availability of
				appropriations, require completion of the initial stock assessment
			 not later than 3
				years after the date that the plan is published in the Federal
			 Register unless
			 another time
				period is specified and justified by the Secretary in the plan; and
									(C)identify data and analysis, especially
				concerning recreational fishing, that, if available, would reduce
			 uncertainty
				in and improve the accuracy of future stock assessments, including
			 whether that
				data and analysis could be provided by nongovernmental sources,
			 including
				fishermen, fishing communities, universities, and research
			 institutions.
								(3)Waiver of stock
				assessment requirementNotwithstanding subparagraphs (A)(ii) and
				(B)(ii) of paragraph (2), a stock assessment shall not be required
			 for a stock of fish in
			 the plan if
				the Secretary determines that such a stock assessment is not
			 necessary and
				justifies the determination in the Federal Register notice
			 required by this
				subsection.
							.
				(b)DeadlineNotwithstanding
			 subsection (e)(1) of section 404 of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1881c(e)(1)), as added by this
			 section,
			 the
			 Secretary of Commerce shall issue the first stock assessment plan under
			 that
			 subsection not later than 1 year after the date of enactment of this
			 Act.(c)Strategic planSection 404(b)(5) (16 U.S.C. 1881c(b)(5)) is amended by striking and affected States, and provide for coordination with the Councils, affected States, and other
			 research entities and inserting , affected States, and tribal governments, and provide for coordination with the Councils, affected
			 States, tribal governments, and other research entities.204.Improving
			 science
				(a)Improving data
			 collection and analysis
					(1)In
			 generalSection 404 (16 U.S.C. 1881c), as amended by section 203 of this Act, is further
			 amended by adding at the end the following:
						
							(f)Improving data
				collection and analysis
								(1)In
				generalThe Secretary, in consultation with the scientific and
				statistical committees of the Councils established under section
			 302(g), shall
				develop and submit to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Natural Resources of the
			 House of Representatives a report on
			 facilitating
				greater incorporation of data, analysis, stock assessments, and
			 surveys from
				nongovernmental sources, including fishermen, fishing communities,
				universities, and research institutions, into fisheries management
				decisions.
								(2)ContentThe
				report under paragraph (1) shall—
									(A)identify types of data and analysis,
				especially concerning recreational fishing, that can be reliably
			 used for purposes of this Act and
			 the basis
				for establishing conservation and management measures as required
			 by section
				303(a)(1), including setting standards for the collection and use
			 of that data
				and analysis in stock assessments and surveys and for other
			 purposes;
									(B)provide specific
				recommendations for collecting data and performing analyses
			 identified as
			 necessary to
				reduce the uncertainty referred to in section 404(e)(2)(C);
									(C)consider the extent to which it is possible to establish a
				registry of persons providing such information; and
									(D)consider the extent to which the acceptance and use of data and analysis identified in the report
			 in fishery management decisions is practicable..
					(b)DeadlineThe
			 Secretary of Commerce shall submit the report required under the
			 amendment
			 made by subsection (a) not later than 1 year after the date of
			 enactment of
			 this Act.
				(c)Information collection; contracting authoritySection 402 (16 U.S.C. 1881a) is amended—(1)in subsection (b)(1)(H), by striking including and all that follows through the end and inserting including the Coast Guard's 11 statutory missions under section 888(a) of the Homeland Security
			 Act of 2002 (6 U.S.C. 468(a)).; and(2)in subsection (d), by inserting tribal government, before Council each place it appears.205.Focusing assets for improved fisheries outcomes(a)In generalSection 2(b) of the Act of August 11, 1939 (15 U.S.C. 713c–3(b)), is amended—(1)in paragraph (1)—(A)by striking beginning with the fiscal year commencing July 1, 1954, and ending on June 30, 1957,;(B)by striking moneys the first place that term appears and inserting monies; and(C)by striking shall be maintained in a separate fund only for and all that follows through the end and inserting shall only be used for the purposes described under subsection (c).; and(2)by striking paragraph (2).(b)Limitations on bills transferring fundsSection 2(b) of the Act of August 11, 1939 (15 U.S.C. 713c–3(b)), as amended by subsection (a) of
			 this section, is further amended by adding at the end the following:(2)Limitations on bills transferring funds(A)In generalIt shall not be in order in the Senate or the House of Representatives to consider any bill,
			 resolution, amendment, or conference report that reduces any amount in the
			 fund referred to in paragraph (1) in a manner that is inconsistent with
			 such paragraph.(B)Limitation on changes to this paragraphIt shall not be in order in the Senate or the House of Representatives to consider any bill,
			 resolution, amendment, or conference report that would repeal or otherwise
			 amend this paragraph.(C)WaiverA provision of this paragraph may be waived or suspended in the Senate only by the affirmative vote
			 of three-fifths of the Members, duly chosen and sworn.(D)AppealsAn affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be
			 required to sustain an appeal of the ruling of the Chair on the point of
			 order raised under this paragraph.(E)Rules of the Senate and the House of RepresentativesThis paragraph is enacted by Congress—(i)as an exercise of the rulemaking power of the Senate and the House of Representatives,
			 respectively, and is deemed to be part of the rules of each house,
			 respectively, but applicable only with respect to the procedure to be
			 followed in the House in the case of a bill, resolution, amendment, or
			 conference report under this paragraph, and it supersedes other rules only
			 to the extent that it is inconsistent with such rules; and(ii)with full recognition of the constitutional right of either House to change the rules (so far as
			 they relate to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House..206.Seafood marketing(a)In generalThe Secretary of Commerce shall analyze the likely costs and benefits of establishing and
			 administering a seafood marketing program to facilitate fuller realization
			 of the commercial and economic value of U.S. fishery resources.(b)ScopeIn performing the analysis required by subsection (a), the Secretary shall consider—(1)the impacts of additional investment in seafood marketing for seafood harvesters, processors,
			 growers, and other persons in the United States on—(A)domestic and international markets for U.S. seafood and the competitive position of the
			 United States in those markets;(B)sustainable development and utilization of fishery resources of the United States resulting from
			 promotion, public education, and changes in markets;(C)the
			 ability of seafood harvesters, processors, growers and other persons in
			 the United States to
			 improve—(i)the safety, traceability, quality, marketability, and sustainability of U.S. seafood; and(ii)the coordination of their marketing activities; and(D)education of consumers regarding nutritional and health benefits of seafood;	and(2)the feasibility of a seafood marketing program that—(A)is funded by—(i)industry fees;(ii)contributions, donations, or gifts by private or nonprofit organizations;(iii)sums received as fines, penalties, or forfeitures of property for violations of the
			 Magnuson-Stevens Fishery Conservation and Management
			 Act (16 U.S.C. 1801 et seq.) or any other
			 marine resource law enforced by the Secretary of Commerce, including the
			 Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.);(iv)interest generated by the investment of amounts described in clauses (i) through (iii); or(v)any combination of the amounts described in clauses (i) through (iv); and(B)apportions funds annually, on a formula basis, to each State, territory, or possession of the
			 United States that is represented on a Regional Fishery Management Council
			 under section 302(a)(1) of the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1852(a)(1)), to award grants through a
			 competitive
			 process to U.S. seafood growers, harvesters, processors, and
			 other persons.(c)Deadline for submissionNot later than 1 year after the date of enactment of this Act, the Secretary of Commerce shall
			 provide the analysis under this section, together with any
			 recommendations the Secretary considers appropriate, in writing to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Natural Resources of the House of Representatives.
				IIIReauthorization of other fishery statutes301.Anadromous Fish Conservation ActSection 4 of the Anadromous Fish Conservation Act (16 U.S.C. 757d) is amended by striking 2007 through 2012 and inserting 2015 through 2021.302.Interjurisdictional Fisheries Act of 1986Section 308 of the Interjurisdictional Fisheries Act of 1986 (16 U.S.C. 4107) is amended—(1)in subsection (a), by striking $5,000,000 and all that follows through the end and inserting $5,000,000 for each of fiscal years 2015 through 2021.; and(2)in subsection (c), by striking $900,000 for each of fiscal years 2007 through 2012 and inserting $1,000,000 for each of fiscal years 2015 through 2021.303.Atlantic Coastal Fisheries Cooperative	Management ActSection 811(a) of the Atlantic Coastal Fisheries Cooperative Management Act (16 U.S.C. 5108(a)) is
			 amended—(1)by striking $10,000,000 and inserting $13,500,000; and(2)by striking 2001 through 2005 and inserting 2015 through 2021.304.Atlantic Striped Bass Conservation ActSection 7(a) of the Atlantic Striped Bass Conservation Act (16 U.S.C. 5156(a)) is amended by
			 striking 2007, 2008, 2009, 2010, 2011 and inserting 2015 through 2021.305.Yukon River Salmon Act of 2000Section 208 of the Yukon River Salmon Act of 2000 (16 U.S.C. 5727) is amended by striking fiscal years 2007 through 2011 and inserting fiscal years 2015 through 2021.306.State authority for Dungeness crab fishery managementSection 203 of Public Law 105–384 (16 U.S.C. 1856 note) is amended—(1)by striking subsection (i); and(2)by redesignating subsection (j) as subsection (i).IVInternational conservation and management401.Secretarial representative for international fisheries(a)In generalTitle II (16 U.S.C. 1821 et seq.) is amended by inserting after section 202 the
			 following:202A.Secretarial representative for international fisheries(a)In generalThe Secretary, in consultation with the Under Secretary of Commerce for Oceans and Atmosphere,
			 shall designate a senior official who is appointed by the President, by
			 and with the advice and consent of the Senate, to serve as the Secretarial
			 Representative for International Fisheries for the purpose of performing
			 the duties of the Secretary with respect to international agreements
			 involving fisheries and other living marine resources, including the
			 development of policy and representation of the United States as a
			 Commissioner under such international agreements.(b)AdviceThe Secretarial Representative for International Fisheries shall, in consultation with the Deputy
			 Assistant Secretary for International Affairs and the Administrator of the
			 National Marine Fisheries Service, advise the Secretary, Undersecretary of
			 Commerce for Oceans and Atmosphere, and other senior officials of the
			 Department of Commerce and the National Oceanic and Atmospheric
			 Administration on development of policy on international fishery
			 conservation and management matters.(c)ConsultationThe Secretarial Representative for International Fisheries shall consult with the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Natural Resources of the House of Representatives on matters pertaining
			 to any regional or international negotiation concerning living marine
			 resources..(b)RepealSection 408 of the Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of 2006
			 (16
			 U.S.C. 1891d) and the item relating to that section in the table of
			 contents for that Act are repealed.(c)Conforming amendmentThe table of contents is amended by
			 inserting after the item relating to section 202 the following:Sec. 202A. Secretarial Representative for International Fisheries..402.Amendments to Pacific Salmon Treaty Act of 1985Section 11 of the Pacific Salmon Treaty Act of 1985 (16 U.S.C. 3640) is amended—(1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively;(2)by inserting after subsection (b) the following:(c)Compensation of committee on scientific cooperation membersMembers of the Committee on Scientific Cooperation who are not State or Federal employees shall
			 receive compensation at a rate equivalent to the rate payable for level IV
			 of the Executive Schedule under section 5315 of title 5, United States
			 Code, when engaged in actual performance of duties for the Commission.; and(3)in subsection (e), as redesignated, by striking 71 and inserting 171.403.Reauthorization of Atlantic Tunas Convention Act of 1975Section 10 of the Atlantic Tunas Convention Act of 1975 (16 U.S.C. 971h) is amended—(1)in subsection (a)—(A)in paragraph (1), by striking $5,770,000 for each of fiscal years 2007 and 2008 and inserting $6,500,000 for each of fiscal years 2015 and 2016;(B)in paragraph (2), by striking $6,058,000 for each of fiscal years 2009 and 2010 and inserting $6,500,000 for each of fiscal years 2017 and 2018; and(C)in paragraph (3), by striking $6,361,000 for each of fiscal years 2011 and 2013 and inserting $6,750,000 for each of fiscal years 2019, 2020, and 2021; and(2)in subsection (b)—(A)in paragraph (1), by striking $160,000 and inserting $180,000; and(B)in paragraph (2), by striking $7,500,000 and inserting $4,600,000.404.Reauthorization of the South Pacific Tuna Act of 1988Section 20(a) of the South Pacific Tuna Act of 1988 (16 U.S.C. 973r(a)) is amended—(1)in the matter preceding paragraph (1)—(A)by striking for fiscal years 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, and 2002; and(B)by striking Act including— and inserting Act.; and(2)by striking paragraphs (1) and (2).405.Amendments to the High Seas Driftnet Fishing Moratorium Protection Act(a)Illegal, unreported, or unregulated fishing definedSection 609(e) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j(e)) is
			 amended—(1)in paragraph (2), by striking Within 3 months after the date of enactment of the Magnuson-Stevens Fishery Conservation and
			 Management Reauthorization Act of 2006  and inserting Not later than 3 months after the date of enactment of the Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of 2014; and(2)in paragraph (3)—(A)in subparagraph (B), by striking and at the end;(B)in subparagraph (C), by striking agreement. and inserting agreement; and; and(C)by adding at the end the following:(D)to the extent possible—(i)fishing activities conducted by foreign vessels in waters under the jurisdiction of a nation
			 without permission of that nation; and(ii)fishing activities conducted by foreign vessels in contravention of a nation’s laws, including
			 fishing activity that has not been reported or
			 that has been misreported to the relevant national authority of a nation
			 in contravention of that nation’s laws..(b)Authorization of appropriations; illegal, unreported, or unregulated fishingSection 609(f) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j(f)) is
			 amended by striking 2007 through 2013 and inserting 2015 through 2021.(c)Authorization of appropriations; equivalent conservation measuresSection 610(f) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826k(f)) is
			 amended by striking 2007 through 2013 and inserting 2015 through 2021.406.Reauthorization of Northwest Atlantic Fisheries Convention Act of 1995Section 211 of the Northwest Atlantic Fisheries Convention Act of 1995 (16 U.S.C. 5610) is amended
			 by striking 2012 and inserting 2020.VMiscellaneous501.Technical amendments(a)Magnuson-Stevens Fishery Conservation and Management Act(1)South Pacific Tuna TreatySection 202(e)(5) (16 U.S.C. 1822(e)(5)) is amended by striking and it Annexes and inserting and its Annexes.(2)Regional Fishery Management CouncilsSection 302 (16 U.S.C. 1852) is amended—(A)in subsection (a)(1)(F) by striking Federally and inserting federally;(B)in subsection (b)—(i)in paragraph (2)(C) by striking subsection (k) and inserting subsection (j);(ii)in paragraph (5)(A) by striking Federally and inserting federally; and(iii)in paragraph (6) by striking paragraphs and inserting paragraph;(C)in subsection (h)(5) by striking except as provided in section and inserting except as provided in; and(D)in subsection (i)(3)(B) by striking subpararaph and inserting subparagraph.(3)Contents of fishery management plansSection 303 (16 U.S.C. 1853) is amended—(A)in subsection (a)(5)—(i)by striking recreational, and inserting recreational, and; and(ii)by striking processors, and inserting processors;; and(B)in subsection (b) by redesignating paragraph (14) as paragraph (13).(4)Limited access privilege programsSection 303A(c)(4)(A)(v) (16 U.S.C. 1853a(c)(4)(A)(v)) is amended by striking is and inserting its.(5)Prohibited actsSection 307(1)(K) (16 U.S.C. 1857(1)(K)) is amended by striking to to steal and inserting to steal.(6)Fishing capacity reduction programSection 312(b)(2)(A) (16 U.S.C. 1861a(b)(2)(A)) is amended by striking federal or state and inserting Federal or State.(7)North Pacific fisheries conservationSection 313 (16 U.S.C. 1862) is amended—(A)in subsection (a)(2),  by striking or system and inserting or systems; and(B)in subsection (j)(9), by striking section 307(l) and inserting section 307(1).(8)Activities under Northwest Atlantic Ocean Fisheries Reinvestment ProgramSection 314(a)(3) (16 U.S.C. 1863(a)(3)) is amended by striking subsection (1) and inserting paragraph (1).(9)Coordination on seabird interactionsSection 316(c) (16 U.S.C. 1865(c)) is amended by striking Interior and inserting the Interior.(10)Fishery informationSection 401(c)(5) (16 U.S.C. 1881(c)(5)) is amended by striking subsection and inserting section.(11)Regional ecosystem researchSection 406(f)(1)(A) (16 U.S.C. 1882(f)(1)(A)) is amended by striking federal, state and inserting Federal, State.(b)Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of 2006Section 104 of the Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of 2006
			   (16 U.S.C. 1854 note) is amended by striking subsection
			 (d).(c)High Seas Driftnet Fishing Moratorium Protection ActSection 610(a)(1)(A) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C.
			 1826k(a)(1)(A)) is amended by striking practices; and inserting practices—.(d)Anadromous Fish Conservation ActSection 2 of the Anadromous Fish Conservation Act (16 U.S.C. 757b) is amended in paragraph (5) by
			 striking Seretary and inserting Secretary.(e)Northern Pacific Halibut Act of 1982The Northern Pacific Halibut Act of 1982 is amended—(1)in section 9(a) (16 U.S.C. 773g(a)) by striking any and inserting an; and(2)in section  12 (16 U.S.C. 773j)—(A)by redesignating subsections (a) and (b) as paragraphs (1) and (2), respectively, and indenting
			 accordingly; and(B)in paragraph (2), as redesignated, by striking section 262(b) and inserting section 262b.(f)Great Lakes Fishery Act of 1956The Great Lakes Fishery Act of 1956 is amended—(1)in section 3(a)(1)(B) (16 U.S.C. 932(a)(1)(B)) by inserting a after official of; and(2)in section 8 (16 U.S.C. 937) by striking these provisions of title 28, U. S. C., and inserting those provisions of title 28, United States Code,.(g)South Pacific Tuna Act of 1988Section 9(h) of the South Pacific Tuna Act of 1988 (16 U.S.C. 973g(h)) is amended—(1)in paragraph (3), by striking (16 U.S.C. 1374(h)(2) and 1416(a))— and inserting (16 U.S.C. 1374(h)(2) and 1416(a));; and(2)in the matter following paragraph (3), by striking treaty and inserting Treaty.(h)Antarctic Marine Living Resources Convention Act of 1984Section 303(1) of the Antarctic Marine Living Resources Convention Act of 1984 (16 U.S.C. 2432(1))
			 is amended
			 by striking 60 degrees south; 50 degrees west and inserting 60 degrees south, 50 degrees west.(i)Pacific Salmon Treaty Act of 1985Section 3 of the Pacific Salmon Treaty Act of 1985 (16 U.S.C. 3632) is amended—(1)in subsection (a), by striking States of Oregon, or Washington and inserting State of Oregon or Washington; and(2)in subsection (h)(2), by inserting a period after under subsection (a).(j)North Pacific Anadromous Stocks Act of 1992The North Pacific Anadromous Stocks Act of 1992 (16 U.S.C. 5001 et seq.) is amended—(1)in section 803(6) (16 U.S.C. 5002(6)) by striking North Latitude and inserting north latitude; and(2)in section 809(d)(1)(B) (16 U.S.C. 5008(d)(1)(B)), by striking If any and inserting if any.(k)Northwest Atlantic Fisheries Convention Act of 1995Section 210(5) of the Northwest Atlantic Fisheries Convention Act of 1995 (16 U.S.C. 5609(5)) is
			 amended by striking Article and inserting Articles.(l)Yukon River Salmon Act of 1995The Yukon River Salmon Act of 1995 (16 U.S.C. 5701 et seq.) is amended—(1)in section 704(c) (16 U.S.C. 5703(c)), by striking subsections (b)(1) and (3) and inserting paragraph (1) or (3) of subsection (b);(2)in section 709(c) (16 U.S.C. 5708(c)), by striking chapter 71 and inserting chapter 171; and(3)in section 710(2) (16 U.S.C. 5709(2)), by striking section 262(b) and inserting section 262b.(m)Yukon River Salmon Act of 2000Section 206(c) of the Yukon River Salmon Act of 2000 (16 U.S.C. 5725(c)) is amended by striking chapter 71 and inserting chapter 171.(n)Western and Central Pacific Fisheries Convention Implementation ActThe Western and Central Pacific Fisheries Convention Implementation Act (16 U.S.C. 6901 et seq.) is
			 amended—(1)in section 502(8) (16 U.S.C. 6901(8)), by striking Convention Area and inserting convention area;(2)in section 503 (16 U.S.C. 6902)—(A)in subsection (d)(1)(C), by striking fashion. and inserting fashion,; and(B)by redesignating subsection (f) as subsection (e);(3)in section 507(a)(7) (16 U.S.C. 6906(a)(7)), by striking chapter and inserting act; and(4)in section 508 (16 U.S.C. 6907)—(A)in subsection (a), by striking United States government and inserting United States Government; and(B)in subsection (e)—(i)in the subsection heading, by striking Regulations— and inserting Regulations.—;(ii)in paragraph (1)(B)(i), by striking that and inserting than; and(iii)in paragraph (3), by striking pursuant and inserting under.(o)Pacific Whiting Act of 2006Section 608(c)(4) of the Pacific Whiting Act of 2006 (16 U.S.C. 7007(c)(4)) is amended by striking United State’s and inserting United States.502.Pacific insular areas; marine conservation plansSection 204(e)(4)(A) (16 U.S.C. 1824(e)(4)(A)) is amended—(1)in clause (i), by inserting , in consultation with the Western Pacific Council,  after Secretary;(2)in clause (iii), by striking coastal studies; and inserting coastal studies; and;(3)by striking clause (iv); and(4)by redesignating clause (v) as clause (iv).503.Repeal of Gulf of Mexico red snapper catch limitsSection 407 (16 U.S.C. 1883) is amended by striking subsection (d).
